Appellant was convicted of rape on a girl within the statutory age under which rape could be committed with or without force, and with or without consent.
The motion for a new trial and the amended motion for a new trial are based upon the alleged error of the court in two respects in the admission of testimony. These are stated simply as grounds of the motion and are not perpetuated by bills of exception. In this attitude of the record the matters cannot be considered.
The judgment will, therefore, be affirmed.
Affirmed. *Page 145